Exhibit 10.1

ELDORADO CASINO SHREVEPORT JOINT VENTURE

and

SHREVEPORT CAPITAL CORPORATION

as Issuers,

and the Guarantors listed on the signature pages hereof

 

 

FOURTH SUPPLEMENTAL INDENTURE

 

 

with respect to:

10% First Mortgage Notes due 2012

 

 

U.S. BANK NATIONAL ASSOCIATION

as Trustee



--------------------------------------------------------------------------------

FOURTH SUPPLEMENTAL INDENTURE, dated as of June 29, 2009 (the “Supplemental
Indenture”) among ELDORADO CASINO SHREVEPORT JOINT VENTURE, a Louisiana general
partnership (the “Partnership”), SHREVEPORT CAPITAL CORPORATION, a Louisiana
corporation (“Capital” and, together with the Partnership, the “Issuers”),
ELDORADO SHREVEPORT #1, LLC, a Nevada limited liability company (“ES I”),
ELDORADO SHREVEPORT #2, LLC, a Nevada limited liability company (“ES II” and
together with ES I, the “Guarantors”); and U.S. BANK NATIONAL ASSOCIATION, as
trustee (the “Trustee”) for the Issuers’ 10% First Mortgage Notes due 2012 (the
“Notes”).

The Issuers and the Guarantors have heretofore executed and delivered to the
Trustee an Amended and Restated Indenture, dated as of July 20, 2005 (as amended
by that certain Supplemental Indenture dated as of July 22, 2005, among ES I,
the Partnership, Capital and the Trustee, that certain Supplemental Indenture
dated as of July 22, 2005 by and among ES II, the Issuers and the Trustee, and
that certain supplemental indenture dated as of November 15, 2007 by and among
the Issuers, the Guarantors and the Trustee, and as it may be further amended or
modified from time to time, the “Indenture”), under which the Notes in the
aggregate principal amount of $155,615,833 are outstanding. Capitalized terms
used herein but not defined herein shall have the meaning ascribed to them in
the Indenture.

In accordance with Section 9.02 of the Indenture, the Issuers have obtained the
written consent of the Holders of a majority in outstanding principal amount of
the Notes to amend Section 4.07 of the Indenture as set forth herein. The
Issuers and Guarantors are authorized to enter into this Supplemental Indenture
and simultaneously herewith the Trustee has received (i) an Opinion of Counsel
and an Officers’ Certificate stating that all conditions precedent under the
Indenture have been satisfied and that execution of this Supplemental Indenture
is permitted by the Indenture in accordance with Sections 9.06 and 14.04 of the
Indenture, and (ii) copies of resolutions of the Issuers’ respective board of
directors, in accordance with Section 9.02 of the Indenture.

NOW, THEREFORE, for good and valuable consideration, it is mutually covenanted
and agreed, for the equal and proportionate benefit of all Holders of the Notes,
as follows:

ARTICLE ONE

Section 1.1 Section 4.07 of the Indenture is amended as follows:

(a) The parenthetical appearing in clause (iii) of the first paragraph of
Section 4.07 is hereby amended and restated in its entirety as follows:
“(excluding Restricted Payments permitted by clauses (ii), (iii), (a) of (iv),
(vi), (vii), (viii), (ix) and (x) of the next succeeding paragraph)”.

(b) The penultimate paragraph of Section 4.07 of the Indenture is hereby amended
by deleting the period at the end of clause (viii) thereof and inserting a
semicolon in its place and by adding new clauses (ix) and (x) to read as
follows:

“(ix) Restricted Payments in an amount not to exceed $10 million in the
aggregate so long as (i) after giving effect to such Restricted Payments, the
Issuers and their Restricted Subsidiaries have at least $10 million of Cash
Equivalents and (ii) the Fixed Charge Coverage Ratio for the Partnership’s four
most recently ended fiscal quarters for which internal financial statements are



--------------------------------------------------------------------------------

available immediately preceding the date that such Restricted Payments are made
is at least 1.5:1.0; or

“(x) purchase, defease or otherwise acquire or retire for value the Notes, in
whole or in part, so long as (i) after giving effect to such Restricted
Payments, the Issuers and their Restricted Subsidiaries have at least $10
million of Cash Equivalents and (ii) the Fixed Charge Coverage Ratio for the
Partnership’s four most recently ended fiscal quarters for which internal
financial statements are available immediately preceding the date that such
purchase, defeasance acquisition or retirement is made is at least 1.5:1.0.”

ARTICLE TWO

Section 2.1 Effective Date of This Supplemental Indenture.

This Supplemental Indenture shall be effective as of the date first written
above at and after such time as the Consent Payment (as defined below) has been
paid to each registered Holder of the Notes who validly delivered its consent to
the terms of this Supplemental Indenture in accordance with the Issuers’ Consent
and Solicitation Statement dated as of June 3, 2009 (the “Solicitation
Statement”). “Consent Payment” means a cash payment of $2.50 for each $1,000
principal amount of Notes with respect to which a consent has been delivered in
accordance with the Solicitation Statement.

Section 2.2 Indenture Ratified.

Except as hereby otherwise expressly provided, the Indenture is in all respects
ratified and confirmed, and all the terms, provisions and conditions thereof
shall be and remain in full force and effect.

Section 2.3 Counterparts.

This Supplemental Indenture may be executed in any number of counterparts, each
of which shall be an original, but such counterparts shall together constitute
but one and the same instrument.

Section 2.4 Trustee Not Responsible.

The recitals contained herein shall be taken as the statements of the Issuers
and the Guarantors and the Trustee assumes no responsibility for their
correctness, or for the validity and sufficiency of this Supplemental Indenture.

Section 2.5 Definitions and Terms.

Unless otherwise defined herein, all initially capitalized terms used herein
shall have the meanings assigned to such terms in the Indenture.

Section 2.6 Headings

The headings of this Supplemental Indenture are for reference only and shall not
limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------

Section 2.7 Severability

In case any one or more of the provisions contained in this Supplemental
Indenture or in the Notes shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Supplemental Indenture or of the
Notes, but this Supplemental Indenture and the Notes shall be construed as if
such invalid or illegal or unenforceable provision had never been contained
herein or therein.

Section 2.8 Governing Law.

This Supplemental Indenture shall be governed by and construed in accordance
with the law of the State of New York.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fourth Supplemental Indenture
to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

ELDORADO CASINO SHREVEPORT JOINT VENTURE By:   Eldorado Shreveport #1, LLC, its
managing general partner By:  

/s/ Gary L. Carano

Name:   Gary L. Carano Title:   Manager/Chief Executive Officer SHREVEPORT
CAPITAL CORPORATION By:  

/s/ Gary L. Carano

Name:   Gary L. Carano Title:   President ELDORADO SHREVEPORT #1, LLC By:  

/s/ Gary L. Carano

Name:   Gary L. Carano Title:   Manager/Chief Executive Officer ELDORADO
SHREVEPORT #2, LLC By:  

/s/ Gary L. Carano

Name:   Gary L. Carano Title:   Manager/Chief Executive Officer



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Trustee By:  

/s/ Michael M. Hopkins

Name:   Michael M. Hopkins Title:   Vice President